Mr. Justice Thacker
delivered the opinion of the court.
The appellant filed her petition in the probate court of Lawrence county, for a grant of letters of administration de bonis non of her deceased husband’s estate. At the same term of that court, Joseph W. Pendleton filed his petition, praying for a grant of letters of administration de bonis non upon the same estate to himself and one John H. Oates. The probate court decreed that letters as aforesaid should be granted to said Joseph W. Pendleton and John H. Oates; and the decree further sets forth, that it had been made to appear to the satisfaction of the court, that said Eliza had been administratrix of said estate, and had renounced her said office, and thus she had claimed causes of action against the estate, which are denied by the heirs.
The record shows what appears to be designed as a bill of exceptions, signed by counsel under the act of 1840, chap. 12; but, if so designed, it is imperfect in substantial requisites, and does not effect the purpose. But admitting the statements contained in the decree to have been proved on the hearing, and to be facts, they do not constitute good reasons for refusing the grant of letters to the widow of the deceased. Thejstatute prefers first the husband or wife of the deceased, and makes it imperative on the probate court so to decree upon due application, unless good cause be shown why such preference should not be allowed. H. & H. 395, § 36 ; Ibid. 397, § 40.
Judgment reversed, and cause remanded, with directions to disallow the petition of Joseph W. Pendleton, and to allow that of Eliza A. Pendleton.